Case 3:19-cv-00990-DMS-WVG Document 76-1 Filed 07/26/21 PageID.527 Page 1 of 27




      1    CENTER FOR DISABILITY ACCESS
           Raymond Ballister Jr., Esq., SBN 111282
      2    Russell Handy, Esq., SBN 195058
           Dennis Price, Esq., SBN 279082
      3    8033 Linda Vista Road Suite 200
           San Diego CA 92111
      4    (858) 375-7385; (888) 422-5191 fax
           dennisp@potterhandy.com
      5
           Attorneys for Plaintiff SCOTT SCHUTZA
      6
      7
      8                            UNITED STATES DISTRICT COURT
      9                          SOUTHERN DISTRICT OF CALIFORNIA
     10
           Scott Schutza,                        Case: 3:19-CV-00990-DMS-WVG
     11
                    Plaintiff,                   Memorandum of Points and
     12                                          Authorities in Support of Motion
             v.                                  for An Award of Attorney’s Fees
     13
           Costco Wholesale Corporation, a       Date:   September 10, 2021
     14    Washington Corporation; and Does      Time:   1:30 p.m.
           1-10,                                 Ctrm:   13A (13th floor)
     15
                    Defendants.                  Hon Dana M. Sabraw
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28




          PNAs for Fee Motion                                      3:19-CV-00990-DMS-WVG
Case 3:19-cv-00990-DMS-WVG Document 76-1 Filed 07/26/21 PageID.528 Page 2 of 27




      1
      2                                          TABLE OF CONTENTS
      3     I.        PRELIMINARY STATEMENT ................................................................... 1
      4
            II. REASONABLENESS OF FEES ................................................................... 1
      5
                 A.        Hourly Rates ......................................................................................... 2
      6
      7          B.        Hours Reasonably Expended .............................................................11

      8     III.        Expert Testimony of Gerald Knapton Error! Bookmark not defined.
      9     IV.         HENSLEY/KERR FACTORS ................................................................15
     10
                 A.        Time and Labor Required ..................................................................15
     11
                 B.        Novelty and Difficulty of Issues.........................................................16
     12
     13          C.        Skill Required to Perform Legal Service ............................................16

     14          D.        Preclusion of Other Work ..................................................................17
     15
                 E. Customary Fee .......................................................................................18
     16
                 F. Risk of non-payment ..............................................................................18
     17
     18          G.        Time Limitations ................................................................................20

     19          H.        Amount Involved and Results Obtained ...........................................20
     20          I.     Experience and Ability of Attorneys .....................................................20
     21
                 J.     Undesirability of the Case .....................................................................20
     22
                 K.        Nature and Length of Professional Relationship with Client ...........20
     23
     24          L. Awards in Similar Cases. .......................................................................20
     25     V. LITIGATION COSTS ................................................................................21
     26
            VI.         CONCLUSION ......................................................................................22
     27
     28




                                                                      i
          PNAs for Fee Motion                                                                                  3:19-CV-00990-DMS-WVG
Case 3:19-cv-00990-DMS-WVG Document 76-1 Filed 07/26/21 PageID.529 Page 3 of 27




      1
      2
                                          TABLE OF AUTHORITIES
      3
          Cases
      4
          Arroyo v. Cervantes (C.D. Cal. 2020) 8:19-cv-00182-AG-ADS .......................... 6
      5
          Bell v. Clackamas County, 341 F.3d 858, 869 (9th Cir. 2003) ............................ 8
      6
          Blackwell v. Foley,
      7
            724 F. Supp. 2d 1068 (N.D. Cal. 2010) ........................................................ 2, 4
      8
          Botosan v. Paul McNally Realty (9th Cir. 2000) 216 F.3d 827 ...........................13
      9
          Buckhannon v. West Virginia Dept. of Health, 532 U.S. 598 (2001) ...................21
     10
          Camacho v. Bridgeport Financial, Inc., 523 F.3d 973, 981 (9th Cir. 2008) ........ 8
     11
          Cartwright v. Patel (S.D. Cal. 2020) 3:18-CV-02191-L-BGS ............................. 7
     12
          Casey v. City of Cabool (8th Cir 1993). 12 F.3d 799 ..........................................12
     13
          Center for Biological Diversity v. County of San Bernardino, 185 Cal.App.4th
     14
            866, 899 (4th Dist. 2010) ........................................................................ 21, 22
     15
          City of Sacramento v. Drew,
     16
            207 Cal. App. 3d 1287 (1989) .......................................................................... 2
     17
          Copeland v. Marshall,
     18
            641 F.2d 880 (1980) .......................................................................................15
     19
          Deanda v. Sav. Inv., Inc. (9th Cir. 2008) 267 F. App'x 675 ................................13
     20
          Estrada v. Mirlan (C.D. Cal. 2019) 5:18-cv-01892-JGB ..................................... 5
     21
          Fortyune v. American Multi-Cinema, Inc. (9th Cir. 2004) 364 F.3d 1075 ........13
     22
          Fortyune v. City of Lomita (9th Cir. 2014) 766 F.3d 1098 ................................12
     23
          Garcia v. Maywood Craft, Inc. (C.D. Cal. 2020) 2:20-cv-01285-JFW ................ 6
     24
          Gusman v. Unisys Corp. (7th Cir. 1993) 986 F.2d 1146 ....................................12
     25
          Hensley v. Eckerhart,
     26
            461 U.S. 424 (1983) .................................................................................passim
     27
          Johnson v. Khalsa (N.D. Cal. 2020) 2:19-cv-02725-SBA-AGT ............................ 7
     28




                                                                ii
          PNAs for Fee Motion                                                                          3:19-CV-00990-DMS-WVG
Case 3:19-cv-00990-DMS-WVG Document 76-1 Filed 07/26/21 PageID.530 Page 4 of 27




      1   Johnson v. Rehman (9th Cir. 2021) 19-16557 (February 26, 2021) ................... 8
      2   Karczewski v. DCH Mission Valley LLC (9th Cir. 2017) 862 F.3d 1006..............14
      3   Kish v. Amberheartclothing, Inc. (C.D. Cal. 2019) 2:19-cv-01752-CJC-SPx ....... 6
      4   Kittok v. Leslie's Poolmart, Inc. (C.D. Cal. 2009) 687 F. Supp. 2d 953 ...............13
      5   Lammey v. Plaza Segundo (C.D. Cal. 2019) 2:18-cv-04484-JAK-PLA ................ 6
      6   Langer v. Gutierrez (CD Ca. 2019) 04963-AB-JPR .............................................. 6
      7   Langer v. Murad (S.D. Cal. 2020) 3:20-cv-00034-MMA-BLM ........................... 7
      8   Langer v. Vargas (S.D. Cal. 2020) 3:19-cv-01166-BAS-JLB ................................ 7
      9   Lindy Bros. Builders, Inc. of Phila. v. American Radiator,
     10     487 F.2d 161 (3rd Cir 1973) ..........................................................................15
     11   Lopez v. Getz (C.D. Cal. 2019) 2:18-cv-02152-SJO-MRW .................................. 5
     12   Love v. Rivendell II (N.D. Cal. 2018) 3:18-cv-03907-JST-EDL ........................... 7
     13   Lovell v. Chandler
     14     (9th Cir. 2002) 303 F.3d 1039 .......................................................................25
     15   Lozano v., C.A. Martinez Family Ltd. Partnership, (S.D. Cal. 2015) 129
     16     F.Supp.3d 967 ..................................................................................................12
     17   Munson v. Del Taco, Inc. (2009) 46 Cal.4th 66 ...................................................12
     18   Nicholls v. Holiday Panay Marina, L.P. (Cal. App. 4th 2009) 93 Cal.Rptr.3d 309
     19      ..........................................................................................................................13
     20   Perdue v. Kenny A. ex rel Winn (2010) 559 U.S. 542...........................................19
     21   Pickern v. Holiday Quality Foods, Inc. (9th Cir. 2002) 293 F.3d 1133 ..............13
     22   Roberts v. City of Honolulu, 938 F.3d 1020, 1024-1025 (9th Cir. 2019) .........17
     23   Santana v. FCA US, LLC, 56 Cal.App.5th 334 350 (4th Dist. 2020) ................22
     24   Serrano v. Priest,
     25     20 Cal.3d 25 (1977) ........................................................................................14
     26   United Steelworkers of Am. v. Phelps Dodge Corp. (9th Cir. 1990) 896 F.2d 403 . 3
     27   Van Gerwen v. Guarantee Mutual Life,
     28     214 F.3d 1041 (9th Cir. 2000) .......................................................................18




                                                                       iii
          PNAs for Fee Motion                                                                                       3:19-CV-00990-DMS-WVG
Case 3:19-cv-00990-DMS-WVG Document 76-1 Filed 07/26/21 PageID.531 Page 5 of 27




      1   Wehr v. Burroughs Corp.,
      2      477 F.Supp. 1012 (E.D.Pa. 1979) ..................................................................... 2
      3   Welch v. Metropolitan Life Ins. Co.,
      4      480 F.3d 942 (9th Cir. 2007) ........................................................................... 3
      5   Whitaker v. Hieu (C.D. Cal. 2019) 2:18-cv-10584-SVW-MRW .......................... 5
      6   Whitaker v. Marclon LLC (C.D. Cal. 2021) 2:19-cv-10125-PSG-AGR ............... 7
      7   Wyatt v. Liljenquist (C.D. Cal. 2000) 96 F. Supp. 2d 1062 ................................14
      8
      9
          Statutes
     10
          42 U.S.C. § 12205 .......................................................................................... 1, 25
     11
          Cal. Civ. Code § 55.56(g) ....................................................................................22
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28




                                                                 iv
          PNAs for Fee Motion                                                                            3:19-CV-00990-DMS-WVG
Case 3:19-cv-00990-DMS-WVG Document 76-1 Filed 07/26/21 PageID.532 Page 6 of 27




      1                         I. PRELIMINARY STATEMENT
      2          Mr. Scott Schutza is a person with physical disabilities. He is a
      3   paraplegic who cannot walk and who uses a wheelchair for mobility. He
      4   sued    defendant       Costco   Wholesale   Corporation,   a   Washington
      5   Corporation as owners and operators of ‘Costco’ located at or about 101
      6   Town Center Pkwy, Santee, California, for failure to provide an
      7   accessible membership service counter although the law has required it
      8   for nearly 30 years.
      9          On July 7, 2021, Court issued a judgment in Mr. Schutza’s favor,
     10   granting him injunctive relief and monetary damages. Having prevailed,
     11   Plaintiff now moves the Court for an award of attorney’s fees and costs.
     12
     13                     II. REASONABLENESS OF FEES
     14          Under the American with Disabilities Act, attorney's fees are
     15   available to a prevailing party. 42 U.S.C. § 12205.
     16          Successful litigants are entitled to reasonable attorney fees “to
     17   ensure effective access to the judicial process for persons with civil rights
     18   grievances.” Hensley v. Eckerhart (1983) 461 U.S. 424, 429. “If
     19   successful plaintiffs were routinely forced to bear their own attorneys'
     20   fees, few aggrieved parties would be in a position to advance the public
     21   interest by invoking the injunctive powers of the federal courts.
     22   Consequently, recovery is the rule rather than the exception.” Jankey v.
     23   Poop Deck (9th Cir. 2008) 537 F.3d 1122, 1131
     24          This is a civil right entitlement, not a windfall. “It must be
     25   remembered that an award of attorneys' fees is not a gift. It is just
     26   compensation for expenses actually incurred in vindicating a public
     27   right.” City of Sacramento v. Drew (1989) 207 Cal. App. 3d 1287, 1304.
     28




                                                1
          PNAs for Fee Motion                                             3:19-CV-00990-DMS-WVG
Case 3:19-cv-00990-DMS-WVG Document 76-1 Filed 07/26/21 PageID.533 Page 7 of 27




      1           The “fundamental objective” of attorney fee statutes is “to
      2   encourage suits effectuating a strong policy by awarding substantial
      3   attorney's fees ... to those who successfully bring such suits . . ..”
      4   Woodland Hills Residents Ass'n., Inc. v. City Council, Woodland Hills
      5   Residents Ass'n., Inc. v. City Council (1979) 23 Cal.3d 917, 933, 23
      6   Cal.3d 917, 933. To accomplish this, the award must be large enough
      7   “to entice competent counsel to undertake difficult public interest cases.”
      8   San Bernardino Valley Audubon Society, Inc. v. County of San Bernardino
      9   (1984) 155 Cal.App.3d 738, 755. Thus, there is a “requirement of an
     10   award of substantial attorney fees” in these disability access civil rights
     11   cases. Blackwell v. Foley (N.D. Cal. 2010) 724 F. Supp. 2d 1068, 1076 (a
     12   disability access case involving both the ADA and Unruh Civil Rights
     13   Act).
     14           The documentation submitted in support of a request for attorney
     15   fees should be sufficient to satisfy the court, or indeed a client, that the
     16   hours expended were actual, non-duplicative and reasonable and to
     17   appraise the court of the nature of the activity and the claim on which the
     18   hours were spent. See Hensley, 461 U.S. at 437; Wehr v. Burroughs Corp.
     19   (E.D.Pa. 1979) 477 F.Supp. 1012, 1016–18, modified on other grounds at
     20   Wehr v. Burroughs Corp. (3rd Cir. 1980) 619 F.2d 276. The billing
     21   statements attached as exhibit 2 meet this standard.
     22
             A.       Hourly Rates
     23
                  A reasonable hourly rate reflects the skill and experience of the
     24
          lawyer, including any relevant areas of particular expertise, and the
     25
          nature of the work performed. See Hensley, 461 U.S. at 433-34. The
     26
          reasonable market value of the attorney’s services is the measure of a
     27
          reasonable hourly rate. PLCM Group, Inc. v. Drexler (2000) 22 Cal.4th
     28




                                               2
          PNAs for Fee Motion                                            3:19-CV-00990-DMS-WVG
Case 3:19-cv-00990-DMS-WVG Document 76-1 Filed 07/26/21 PageID.534 Page 8 of 27




      1   1084, 1094. This standard applies regardless of whether the attorneys
      2   claiming fees charge nothing for their services, charge at below-market or
      3   discounted rates, represented the client on a straight contingent fee basis,
      4   or are in house counsel. Id.; see also Welch v. Metropolitan Life Ins. Co. (9th
      5   Cir. 2007) 480 F.3d 942, 946. As evidenced by the detailed background
      6   of each attorney, the attorneys in this matter are skilled in their practice
      7   and qualified to command rates between $400-$650 per hour. (Exhibit 1
      8   - Price Decl. ¶ 9-19.)
      9          As explained below, these or similar rates have been awarded by
     10   numerous courts within this district since mid-2019. Rates awarded to
     11   the claiming attorneys in previous actions are good evidence of the
     12   appropriate market rate. See e.g. Margolin v. Regional Planning Comm’n
     13   (1982) 134 Cal.App.3d 999, 1005. Also, in United Steelworkers of Am. v.
     14   Phelps Dodge Corp. (9th Cir. 1990) 896 F.2d 403, 407, the court held,
     15   “rate determinations in other cases, particularly those setting a rate for
     16   the plaintiffs' attorney, are satisfactory evidence of the prevailing market
     17   rate.”). In Hansen v. Deercreek Plaza, LLC (S.D.Fla 2006) 420 F.Supp.2d
     18   1346, 1350, the court held that previous fee rulings for the fee applicant
     19   for comparable cases are “satisfactory evidence” in an ADA case.
     20          Not only are plaintiff’s counsel’s rates fully consistent within their
     21   market but they should expect to receive full compensation. The rates
     22   requested herein have been approved by this district and are in line with
     23   market rates. Both state and federal law advocates for full and substantial
     24   compensation for disability civil rights attorneys:
     25
                 Per statutory provisions by the United States Congress and
     26
                 the California Legislature to ensure that there are attorneys
     27
                 willing to perform the important function of securing the
     28




                                                3
          PNAs for Fee Motion                                               3:19-CV-00990-DMS-WVG
Case 3:19-cv-00990-DMS-WVG Document 76-1 Filed 07/26/21 PageID.535 Page 9 of 27




      1          rights of disabled persons to “full participation in the social
      2          and economic life of the state” and to “full and equal
      3          access,” it is necessary to provide substantial compensation
      4          for this work. Encouraging competent attorneys to handle
      5          ADA Title III cases is necessary for effective enforcement:
      6          former California Attorney General Dan Lungren, in a 1993
      7          Opinion, held that California building officials could not
      8          independently enforce the ADA, and that enforcement was
      9          left primarily to private lawsuits.
     10
          Blackwell v. Foley (N.D. Cal. 2010) 724 F. Supp. 2d 1068, 1075.
     11
     12          “Indeed, were it not for the efforts of those attorneys willing
     13   to undertake the representation of ADA plaintiffs, there would be
     14   little, if any, enforcement of this landmark statute.” Hansen v.
     15   Deercreek Plaza, LLC (S.D.Fla. 2006) 420 F.Supp.2d 1346, 1349.
     16   Based on the evidence of market rate and the public interest in
     17   encouraging the private bar in enforcing the ADA, plaintiff’s
     18   counsels’ rates should be approved by this court.
     19
     20
                1.          Rates of Billing Attorneys
     21
                 Since 2019, courts in Southern California have fairly consistently
     22
          awarded rates between $400-$595 per hour to CDA attorneys. Lindsay v.
     23
          Grupo Glemka (C.D. Cal. 2019) 2:18-cv-05136-MRW (Docket #40)
     24
          (ADA matter in which Judge Wilner awarded rates up to $595);
     25
          Fernandez v. Salgado (C.D. Cal. 2019) 2:19-cv-01817-SK (Docket #36)
     26
          (ADA matter in which Judge Salgado awarded rates up to $595);
     27
          Whitaker v. Hieu (C.D. Cal. 2019) 2:18-cv-10584-SVW-MRW (Docket
     28




                                                  4
          PNAs for Fee Motion                                             3:19-CV-00990-DMS-WVG
Case 3:19-cv-00990-DMS-WVG Document 76-1 Filed 07/26/21 PageID.536 Page 10 of 27




      1    #36) (ADA matter in which Judge Wilson awarded rates up to $595);
      2    Estrada v. Mirlan (C.D. Cal. 2019) 5:18-cv-01892-JGB (Docket #59)
      3    (ADA matter in which Judge Bernal awarded rates up to $595); Lopez v.
      4    Getz (C.D. Cal. 2019) 2:18-cv-02152-SJO-MRW (Docket #33) (ADA
      5    matter in which Judge Otero awarded rates up to $595); Garibay v. Shen
      6    (C.D. Cal. 2019) 2:18-cv-09719-RGK-E (Docket #44) (ADA matter in
      7    which Judge Klausner awarded rates up to $595); Langer v. Gutierrez
      8    (C.D. Cal. 2019) 04963-AB-JPR (Docket #24) (ADA matter in which
      9    Judge Birotte awarded rates up to $595); Kish v. Amberheartclothing, Inc.
     10    (C.D. Cal. 2019) 2:19-cv-01752-CJC-SPx (Docket #18) (ADA matter in
     11    which Judge Carney awarded rates up to $595); Lammey v. Plaza Segundo
     12    (C.D. Cal. 2019) 2:18-cv-04484-JAK-PLA (Docket #20) (ADA matter in
     13    which Judge Kronstadt awarded rates up to $595); Fernandez v. Brothers
     14    Auto Repair (C.D. Cal. 2019) 2-19-cv-05194-DSF-JEM (Docket #18)
     15    (ADA matter in which Judge Fischer awarded rates up to $595); Arroyo v.
     16    Cervantes (C.D. Cal. 2020) 8:19-cv-00182-AG-ADS (J. Selna presiding)
     17    (Docket #40) (ADA matter in which Judge Selna awarded rates up to
     18    $595 in a matter presided over by Judge Guilford); Whitaker v. Mejia
     19    (C.D. Cal. 2020) 2:19-cv-08744-PSG (Docket #26) (ADA matter in
     20    which Judge Gutierrez awarded rates up to $595); Garcia v. Maywood
     21    Craft, Inc. (C.D. Cal. 2020) 2:20-cv-01285-JFW (Docket #18-3; #20)
     22    (ADA matter in which Judge Walter awarded rates up to $595); Whitaker
     23    v. Marclon LLC (C.D. Cal. 2021) 2:19-cv-10125-PSG-AGR (Docket #39)
     24    (ADA claim in which Judge Gutierrez awarded $525 to Mr. Handy, and
     25    $350-$400 for other counsel).
     26           In addition to the Los Angeles area, these rates have been awarded
     27    in all other Federal Districts in California; Langer v. Vargas (S.D. Cal.
     28    2020) 3:19-cv-01166-BAS-JLB (Docket #19) (San Diego based ADA




                                               5
           PNAs for Fee Motion                                          3:19-CV-00990-DMS-WVG
Case 3:19-cv-00990-DMS-WVG Document 76-1 Filed 07/26/21 PageID.537 Page 11 of 27




      1    matter awarding similar rates to those requested here); Langer v. Murad
      2    (S.D. Cal. 2020) 3:20-cv-00034-MMA-BLM (Docket #15) (San Diego
      3    based ADA matter awarding similar rates to those requested here);
      4    Cartwright v. Patel (S.D. Cal. 2020) 3:18-CV-02191-L-BGS (Docket
      5    #30) (San Diego based ADA matter awarding similar rates to those
      6    requested here); Johnson v. Khalsa (N.D. Cal. 2020) 2:19-cv-02725-SBA-
      7    AGT (Docket #26) (San Jose based ADA matter awarding rates in excess
      8    of those requested here); Love v. Rivendell II (N.D. Cal. 2018) 3:18-cv-
      9    03907-JST-EDL (Docket #25) (San Franciso area based ADA matter
     10    awarding rates in excess of those requested here); Johnson v. Vintage (E.D.
     11    Cal. 2020) 2:17-cv-02560-MCE-CKD (Docket #31) (Sacramento area
     12    based ADA matter awarding rates similar to those requested here).
     13    Similarly, then an associate, Mr. Price had his rates assessed by the Ninth
     14    Circuit at $450/hr. Johnson v. Rehman (9th Cir. 2021) 19-16557
     15    (February 26, 2021) (Exhibit 4 – Rehman fee order.)
     16           In the Ninth Circuit, rates older than two years are considered
     17    “stale.” Camacho v. Bridgeport Financial, Inc., 523 F.3d 973, 981 (9th
     18    Cir. 2008); Bell v. Clackamas County, 341 F.3d 858, 869 (9th Cir. 2003).
     19    The rates above all stem from cases and authorities that predate that two
     20    year period of exclusion, and while they may still have persuasive effect,
     21    a current assessment is necessary.
     22
     23
     24
     25
     26
     27
     28




                                                6
           PNAs for Fee Motion                                           3:19-CV-00990-DMS-WVG
Case 3:19-cv-00990-DMS-WVG Document 76-1 Filed 07/26/21 PageID.538 Page 12 of 27




      1             As of 2021, billing at CDA is generally based on the following:
      2    Title                                Experience      Hourly Billing
      3    Senior Partner                       Varies (20+)    $650
      4    Partner / Of Counsel                 Varies 1        $550-$600 DOE
      5    Supervising Attorney                 Varies          $500
      6    Associate III                        6+              $450-$500 DOE
      7    Associate II                         3-5 years       $400
      8    Associate I                          1-2 years       $350
      9    Paralegal                                            $100-$200 2
     10             CDA regularly reviews prevailing rate data from multiple sources
     11    and modifies its rates in line with that data. The above rates are
     12    supported by the most recent Real Rate Report. (Exhibit 3, pgs 47-51
     13    Excerpts from 2020 Mid-Year Real Rate Report). Senior Partners of over
     14    20 years experience are billed at $650 per hour, while the RRR median
     15    for Los Angeles partners is $731. (Exhibit 3, pg 47-51). Junior partners
     16    are billed at lower rates, despite the RRR supporting a rate of $650 per
     17    hour. Id.
     18             This continues for attorneys of lesser experience as well.
     19    Associates are billed between $350-$500 per hour. RRR demonstrates
     20    that first quartile associates command a rate of $350 per hour, while the
     21    median supports $535. (Id.). Even experienced associates, handling the
     22    most complicated work, are only billed up to $500.
     23
     24
     25    1
               This category varies wildly depending on experience.
     26    2
               With the exception of one senior paralegal, CDA generally bills all
     27             paralegals as the same baseline rate of $100 regardless of
     28             experience.




                                                  7
           PNAs for Fee Motion                                              3:19-CV-00990-DMS-WVG
Case 3:19-cv-00990-DMS-WVG Document 76-1 Filed 07/26/21 PageID.539 Page 13 of 27




      1            The increase on the 2019 rates is in line with current Real Rate
      2    Report data and justified due to increased litigation and labor costs, as
      3    well as modifications due to experience and promotion of billing
      4    attorneys.
      5            As demonstrated above, the CDA rate structure is commonly
      6    awarded and the experience detailed in Exhibit 1 and the decisions
      7    awarding these rates are instructive on the prevailing rates in the
      8    community.
      9
                   1.        Current Rates in the Community
     10
                   Not only are the rates well supported by decisions awarding them
     11
           to CDA, but the rates are consistent with or lower than similar rates
     12
           awarded to attorneys in the same community. As shown in the table
     13
           below, 3 other attorneys have recently been awarded rates far in excess of
     14
           those rates requested in the present motion.
     15
     16
     17
     18
     19
     20
     21
     22    3
               Soler v. County of San Diego, 2021 WL 2515236, *10 (S.D. Cal. June 18,
     23              2021); Kries v. City of San Diego, 2021 WL 120830, *8 (S.D. Cal.
     24
                     January 13, 2021) Owaidah v. Mazzei (C.D. Cal. 2020) 2020 WL
                     2405277, *3; Shaw v. Ford Motor Company (C.D. Cal. 2020) 2020
     25
                     WL 57273; Kajeet, Inc. v. Qustodio, LLC (C.D. Cal. 2020) 2019 WL
     26              8060823, *1-2; Green v. Monrovia Nursery Company (C.D. Cal.
     27              2020) 2020 WL 861807, *4.
     28




                                                8
           PNAs for Fee Motion                                           3:19-CV-00990-DMS-WVG
Case 3:19-cv-00990-DMS-WVG Document 76-1 Filed 07/26/21 PageID.540 Page 14 of 27




      1    Case                                 Attorney            Exp.      Rate
      2    Solar v. County of San Diego         Todd Burns          25        $650
      3    Solar v. County of San Diego         Gabriel Cohan       9         $485
      4    Kries v. City of San Diego           Michael Conger      30        $650
      5    Kries v. City of San Diego           Eli Naduris-        6         $400
      6                                         Weinstein
      7    Owaidah v. Mazzei                    Dana Rosenberg      12        $525
      8    Shaw v. Ford Motor                   Steve Mikhov        10+       $550
      9    Kajeet, Inc. v. Qustodio, LLC        Salil Bali          10+       $600
     10    Green v. Monrovia Nursery            David Dillard       35        $713
     11    Grant & Eisenhofer v. Brown          “Associates”        N/A       $500
     12
           Stiavetti v. Ahlin                   Several             5+        $700 4
     13
     14
           Stiavetti v. Ahlin                   Several             2-5       $450

     15    Robles v. Emp. Dev. Dept.            Gary Garfinkle      20+       $825

     16             The above cases are comparable involving similar skills as those
     17    required for ADA litigation. The rates sought by CDA are lower than the
     18    typical rates awarded and as a result should be deemed reasonable within
     19    the community.
     20
     21
     22
     23
     24
     25    4
               The Stiavetti court calculated a blended rate based on the percentage of
     26             time billed at each rate. The final calculation stems from awarding
     27             $700 for the most experienced counsel and $450 for counsel with
     28             2-5 years of experience and $300 for newly barred attorneys.




                                                  9
           PNAs for Fee Motion                                             3:19-CV-00990-DMS-WVG
Case 3:19-cv-00990-DMS-WVG Document 76-1 Filed 07/26/21 PageID.541 Page 15 of 27



                 2.          Counsel is Deserving of Market Competitive Rates
      1
                  The value of attorney time is the opportunity cost of that lawyer’s
      2
           time. Gusman v. Unisys Corp. (7th Cir. 1993) 986 F.2d 1146, 1149. “Any
      3
           other rule would relegate civil rights enforcement (and the law that
      4
           results) to those lawyers with below-market billing rates. A refusal to pay
      5
           for experience and expertise will exact a cost in the form of inexperience
      6
           and, perhaps, incompetence.” Casey v. City of Cabool (8th Cir 1993). 12
      7
           F.3d 799, 805.
      8
                  The rates requested by and previously awarded to counsel in this
      9
           matter are within the ranges being awarded by courts in this community
     10
           to other firms for civil rights litigation and matters similar in character to
     11
           the ADA. While many cases are simple and efficiently resolved, the CDA
     12
           does significant work and has shaped ADA law with numerous, precedent
     13
           setting opinions. Lozano v., C.A. Martinez Family Ltd. Partnership, (S.D.
     14
           Cal. 2015) 129 F.Supp.3d 967 (voluntary removal of barriers did not
     15
           cause mootness where business failed to maintain accessible parking
     16
           spaces); Fortyune v. City of Lomita (9th Cir. 2014) 766 F.3d 1098
     17
           (establishing right to accessible on-street parking); Munson v. Del Taco,
     18
           Inc. (2009) 46 Cal.4th 66 (establishing that a violation of the ADA does
     19
           not require intent to qualify for damages under Unruh); Nicholls v.
     20
           Holiday Panay Marina, L.P. (Cal. App. 4th 2009) 93 Cal.Rptr.3d 309
     21
           (marina is a covered place of public accommodation under the ADA);
     22
           Kittok v. Leslie's Poolmart, Inc. (C.D. Cal. 2009) 687 F. Supp. 2d 953
     23
           (disabled patron not required to park in inaccessible spaces that are
     24
           available to prevail under the ADA); Deanda v. Sav. Inv., Inc. (9th Cir.
     25
           2008) 267 F. App'x 675, 676 (no prefiling notice required to maintain
     26
           claim under the ADA); Miller v. California Speedway Corp. (9th Cir. 2008)
     27
           536 F.3d 1020 (accessible seating requires patron to be able to actually
     28




                                                 10
           PNAs for Fee Motion                                              3:19-CV-00990-DMS-WVG
Case 3:19-cv-00990-DMS-WVG Document 76-1 Filed 07/26/21 PageID.542 Page 16 of 27




      1    see the presentation over other spectators); Fortyune v. American Multi-
      2    Cinema, Inc. (9th Cir. 2004) 364 F.3d 1075 (establishing that a movie
      3    theatre is required to enforce its accessible seating policies in order to
      4    provide equal access to disabled patrons); Pickern v. Holiday Quality
      5    Foods, Inc. (9th Cir. 2002) 293 F.3d 1133 (patron not required to engage
      6    in futile gestures to maintain standing under the ADA); Botosan v. Paul
      7    McNally Realty (9th Cir. 2000) 216 F.3d 827 (finding that a landlord may
      8    not contract away liability under the ADA); Wyatt v. Liljenquist (C.D. Cal.
      9    2000) 96 F. Supp. 2d 1062 (exhaustion of remedies not required under
     10    the ADA); Karczewski v. DCH Mission Valley LLC (9th Cir. 2017) 862 F.3d
     11    1006 (Plaintiff wishing to test drive vehicles using hand controls was able
     12    to proceed to trial on his claims.)
     13            As demonstrated above, the firm has never shied away from trying
     14    cases on their merits and insisting on full compliance from defendants,
     15    and has a strong record of success over twenty years both at summary
     16    judgment and trial. As a result, there is a plethora of rulings on fee awards
     17    to draw from. Plaintiff asks that this court award rates requested.
     18
              B.       Hours Reasonably Expended
     19
                   As the first step in the calculation of an equitable award, the Court
     20
           should determine the number of hours reasonably expended in this
     21
           litigation: The starting point of every fee award, once it is recognized that
     22
           the court’s role in equity is to provide just compensation for the attorneys,
     23
           must be a calculation of the attorneys’ services in terms of the time he has
     24
           expended on the case. Anchoring the analysis to this concept is the only
     25
           approach that can claim objectivity, a claim which is ‘obviously vital’ to
     26
           the prestige of the bar and the courts.” Serrano v. Priest (1977) 20 Cal.3d
     27
     28




                                                 11
           PNAs for Fee Motion                                             3:19-CV-00990-DMS-WVG
Case 3:19-cv-00990-DMS-WVG Document 76-1 Filed 07/26/21 PageID.543 Page 17 of 27




      1    25, 49 citing Lindy Bros. Builders, Inc. of Phila. v. American Radiator (3rd
      2    Cir 1973). 487 F.2d 161.
      3           Furthermore, only hours found to have been reasonably expended
      4    may be allowed. Plaintiff is not entitled to an award of attorney’s fees for
      5    hours which were duplicative, unproductive, excessive or otherwise
      6    unnecessary. Hensley, 461 U.S. at 434. A fee applicant must exercise
      7    “billing judgment” in the preparation of the attorney’s fee application;
      8    ‘[h]ours not properly billed to one’s client are not properly billed to one’s
      9    adversary pursuant to statutory authority”. Copeland v. Marshall (1980)
     10    641 F.2d 880, 891 (en banc) (emphasis in original), quoted in Hensley,
     11    461 U.S. at 484. A fair award is the product of reasonable hours and
     12    reasonable rates and represents an objective basis for an initial
     13    determination of attorney’s fees.
     14           Plaintiff’s firm has created an innovative staffing approach in
     15    which each attorney is assigned discrete tasks and able to become
     16    experienced in narrow aspects of litigation in a short period of time. Ex. 1
     17    - Decl. of Dennis Price ¶ 7. While the overall number of attorneys that
     18    play a role in the development of one of our ADA cases might be higher
     19    than that seen in other firms, the total hours spent in litigation, and the
     20    total costs, are lower than other staffing strategies. Id. ¶ 8. Each attorney
     21    is able to focus on a particular task at a gain of both efficiency and
     22    effectiveness as a result of that specialization. Id. To the extent any
     23    duplication of efforts occurs as a result of this staffing method, counsel
     24    has exercised billing judgment and those billing entries have not been
     25    included in the amount sought for compensation, as anticipated by
     26    Hensley. Id. ¶ 2. At no time is an attorney billed for reviewing the work of
     27    another, or familiarizing themselves with a file. Id. While courts have
     28    justified reductions in hours where multiple attorneys worked on the




                                                12
           PNAs for Fee Motion                                             3:19-CV-00990-DMS-WVG
Case 3:19-cv-00990-DMS-WVG Document 76-1 Filed 07/26/21 PageID.544 Page 18 of 27




      1    same task without justification, the number of attorneys staffing a case
      2    alone is not a proper basis for reduction, especially here where the billing
      3    statement has been carefully culled of any entries that may be associated
      4    with any inefficiencies that may result from this staffing decision.
      5            As is clear from the billing statement, there has been no overbilling
      6    in this case and Plaintiff has attempted to specialize all hours spent to
      7    reduce the total number of hours involved in the matter.
      8          While the billing method described above has demonstrable
      9    benefits given the relatively small number of hours incurred in this
     10    matter over multiple years of litigation, the Hensley          test requires
     11    exercising billing judgment in all records submitted to the court. As
     12    detailed in the Declaration of Dennis Price, Plaintiff’s counsel has done
     13    so here. While the firm experienced labor turnover during the pendency
     14    of the case, and though many of the omitted tasks were unquestionably
     15    reasonably incurred, the firm has elected to deduct all time related to the
     16    work of Phyl Grace, Ariel Vento, Ray Ballister and Elliott Montgomery.
     17    While each attorney is qualified and there is no reason to doubt the
     18    efficacy of their work in an given task, this is done in an effort to
     19    ameliorate any potential inefficiencies that might have occurred in the
     20    “hand-off” of tasks to new associates. This amount to a deduction of
     21    nearly $10,000 in billed tasks, or nearly 20% of the value of tracked
     22    time.
     23            All of the hours submitted to the court in the accompanying
     24    declaration of Dennis Price and the attached billing were reasonably
     25    incurred in the prosecution of this case. Each discrete task should be
     26    viewed with reference to the amount of time spent doing it and assessing
     27    if that task was reasonably incurred and if that task was accomplished in a
     28




                                                 13
           PNAs for Fee Motion                                             3:19-CV-00990-DMS-WVG
Case 3:19-cv-00990-DMS-WVG Document 76-1 Filed 07/26/21 PageID.545 Page 19 of 27




      1    reasonable amount of time without second guessing if a different billing
      2    amount would have occurred from a different staffing decision.
      3
      4         III. EXPERT TESTIMONY OF GERALD KNAPTON
      5          It has been quite some time since CDA was party to a contested fee
      6    motion in the Southern District of California. As such, the firm hired an
      7    expert to prepare a fee declaration in support of the current rates being
      8    awarded, as there were no contested rates that the firm had been
      9    involved in that met the two-year requirement in the Ninth Circuit for
     10    considering current prevailing rates.
     11          Rather than rely solely on prior awards, as discouraged by Roberts v.
     12    City of Honolulu, 938 F.3d 1020, 1024-1025 (9th Cir. 2019), counsel
     13    engaged a well-regarded expert, Gerald Knapton to opine on the current
     14    reasonableness of the rates sought by counsel. Mr. Knapton is a leader in
     15    the field of fee disputes and has opined as an expert in all character of
     16    cases, both in favor of prevailing parties, as well against, in dozens of
     17    cases. He familiarized himself with the case in this matter and opined
     18    that the rates sought are reasonable based on his personal experience as
     19    well as his specialized experience in reviewing the Real Rate Report. He
     20    similarly stated that the efficiency with which that case was litigated was
     21    virtually unparalleled.
     22          Mr. Knapton is a neutral observer on the case who can be trusted to
     23    give an even-handed assessment of reasonableness and has submitted a
     24
     25
     26
     27
     28




                                               14
           PNAs for Fee Motion                                            3:19-CV-00990-DMS-WVG
Case 3:19-cv-00990-DMS-WVG Document 76-1 Filed 07/26/21 PageID.546 Page 20 of 27




      1    sworn statement as to the reasonableness of all work done through July
      2    23, 2021. 5
      3
      4                       IV. HENSLEY/KERR FACTORS
      5              In Hensley v. Eckerhart, (1983) 461 U.S. 424, the Supreme Court
      6    stated that the lodestar is the “presumptively reasonable fee amount,”
      7    however adjustment should e made where the lodestar doesn’t reflect the
      8    litigation risks. Id. at 433; Van Gerwen v. Guarantee Mutual Life, 214 F.3d
      9    1041, 1045 (9th Cir. 2000); see also Welch, 480 F.3d at 946. The Hensley
     10    court adopted the Ninth Circuit Kerr factors that a Court may consider
     11    when determining the appropriate fee award or any departure from it.
     12    Many of the factors are already subsumed into the lodestar discussion but
     13    plaintiff will briefly discuss each factor.
     14              Given the peculiar case of ADA litigation prevailing party status,
     15    and the obstreperous way in which Defendant chose to litigate this
     16    matter, Plaintiff seeks a 50% modification in the lodestar based on
     17    litigation risk as detailed below.
     18
                A.       Time and Labor Required
     19
                     As stated above, the plaintiff showed billing judgment and
     20
           restraint, with demonstrated attempts to resolve this case without
     21
           extended litigation. Though Plaintiff attempted to resolve this matter via
     22
           settlement, Defendants rejected all attempts to settle throughout
     23
           litigation.
     24
     25
     26    5
               He necessarily could not opine on the work spent on the present motion,
     27            as he had to be retained prior to the drafting of the motion and had
     28            to prepare a declaration in advance of its drafting.




                                                  15
           PNAs for Fee Motion                                             3:19-CV-00990-DMS-WVG
Case 3:19-cv-00990-DMS-WVG Document 76-1 Filed 07/26/21 PageID.547 Page 21 of 27




      1            Plaintiff seeks no multiplier as the time expended will be
      2    compensated by the lodestar.
      3
              B.       Novelty and Difficulty of Issues
      4
                   Counsel seeks rates within the median or lower of the district
      5
           though the Americans with Disabilities Act itself and its interaction with
      6
           California State Law is ever evolving and involves new issues and new
      7
           challenges on a constant basis. Aside from the fairly novel area of
      8
           Americans with Disabilities Act work in general, this case presented no
      9
           significant legal issues of first impression and plaintiff seeks no multiplier
     10
           based on this issue.
     11
                   Courts have found that issues of novelty and difficulty are typical
     12
           subsumed into the lodestar, as more complex cases require more hours
     13
           and are appropriately compensated accordingly. Perdue v. Kenny A. ex rel
     14
           Winn (2010) 559 U.S. 542, 553.
     15
     16       C.       Skill Required to Perform Legal Service
     17            The Americans with Disabilities Act was passed in 1990 and the
     18    Unruh Civil Rights Act was amended in 1992 to incorporate the ADA.
     19    There are only a handful of attorneys with expertise in the area. Access
     20    under Title III of the Americans with Disabilities Act is predicated upon
     21    requirements to provide access to existing public accommodations, new
     22    construction and alterations to existing buildings. Those requirements in
     23    existing public accommodations turn on whether the removal of
     24    architectural barriers is "readily achievable." In turn, there is a plethora
     25    of federal regulations, Department of Justice advisory opinions,
     26    interpretive manuals and case law that is argued by both plaintiffs and
     27    defendants as to what constitutes architectural barriers and the extent of
     28    the remedial measures necessary, if any, to remove the architectural




                                                16
           PNAs for Fee Motion                                              3:19-CV-00990-DMS-WVG
Case 3:19-cv-00990-DMS-WVG Document 76-1 Filed 07/26/21 PageID.548 Page 22 of 27




      1    barrier. Furthermore, there is the overlaying application of Title 24 of the
      2    California Code of Regulations requirements to public accommodations
      3    which were constructed or altered after 1982, and the American
      4    National Standards Institute (ANSI) between 1970 and 1982.
      5            A successful prosecution of disability access cases is dependent
      6    upon a plaintiff's attorney having a thorough knowledge of the ADA and
      7    all its implementing regulations, Americans With Disabilities Act
      8    Accessibility Guidelines, Title 24 of the California Code of Regulations,
      9    ANSI standards, and the relevant sections for the California Health and
     10    Safety Code, the California Civil Code, and the California Government
     11    Code. In addition, an intimacy with the body of case law which has
     12    developed around the ADA (among which over two dozen published
     13    decisions were handled by plaintiff's counsel's office) and state statutory
     14    schemes, and the ability to couple this knowledge with a practical,
     15    strategic approach to interfacing with defendants, their own personal
     16    counsel, insurance defense attorneys, insurance carriers and the Court is
     17    absolutely essential.
     18            In short, handling disability access cases demand the services of an
     19    attorney trained and specializing in the area of law. This case did not
     20    present specialized or skillful challenges and was a fairly straight-forward
     21    application of the law. No modified of the lodestar is requested.
     22
              D.       Preclusion of Other Work
     23
                   While the case was litigated efficiently and quickly, the time spent
     24
           could not be used, simultaneously, for other cases or other clients. Thus,
     25
           the work on this case precluded other work that could have and would
     26
           have been done and billed for. Nonetheless, the lodestar fully
     27
           compensates for that work.
     28




                                                17
           PNAs for Fee Motion                                            3:19-CV-00990-DMS-WVG
Case 3:19-cv-00990-DMS-WVG Document 76-1 Filed 07/26/21 PageID.549 Page 23 of 27




      1
              E.       Customary Fee
      2
                   As covered above, the rates and fees charged by plaintiff’s counsel
      3
           are market rates.
      4
      5       F.       Risk of non-payment
      6            “[T]he purpose of a fee enhancement is primarily to compensate
      7    the attorney for the prevailing party at a rate reflecting the risk of
      8    nonpayment in contingency cases as a class.” Ketchum v. Moses, 24
      9    Cal.4th 1122, 1138 (2001). The unadorned lodestar reflects only the
     10    general local hourly rate for fee-bearing cases. It does not include
     11    compensation for contingent risk or non-payment. Center for Biological
     12    Diversity v. County of San Bernardino, 185 Cal.App.4th 866, 899 (4th
     13    Dist. 2010)
     14            As is the case with virtually all civil rights cases, the fees in this case
     15    were contingent upon prevailing. Had the plaintiff not prevailed,
     16    plaintiff’s attorneys would not be able to recover monies to compensate
     17    them for the outlay of time spent in prosecuting this case. In many cases,
     18    the risk of filing a losing case is reflected in the lodestar where assessing
     19    the merits of the case is part and parcel of the risk assessment in taking a
     20    case. However, the ADA is peculiar in the realm of civil rights in that
     21    attorney’s fees have been guaranteed to prevailing plaintiffs by Congress,
     22    however the typical course of litigation often results in destruction of the
     23    court’s jurisdiction as defendants attempt to remove the barriers before a
     24    judgment can be entered against them. This is, to be clear, an admirable
     25    result that creates a more accessible community, faster. However, the
     26    end result, as interpreted by the Supreme Court, is that a plaintiff can
     27    bring a righteous case, and obtain all relief he was entitled to by
     28    “voluntary cessation” but often may not recover his fees. Buckhannon v.




                                                   18
           PNAs for Fee Motion                                                  3:19-CV-00990-DMS-WVG
Case 3:19-cv-00990-DMS-WVG Document 76-1 Filed 07/26/21 PageID.550 Page 24 of 27




      1    West Virginia Dept. of Health, 532 U.S. 598 (2001)(eliminating catalyst
      2    theory as a basis for a fee award in ADA litigation.)
      3           In Buckhannon, the court reasoned that in cases alleging damages,
      4    this result could not occur. Id. at 609. In California, ADA litigation was
      5    not typically exposed to this sort of result. However, federal courts have
      6    recent begun refusing to exercise jurisdiction over state law damages
      7    claims predicated on ADA violations, as occurred in this case. As a result,
      8    savvy defense counsel have engaged in cynical litigation tactics in which
      9    barriers are not removed until lawsuits are filed, and then litigation is
     10    drawn out, enriching the defense attorneys, with barriers only being fixed
     11    just before the point of judgment. This puts these cases much higher in
     12    risk than other fee shifting litigation and as a result a lodestar modifier is
     13    justified. This is extremely common within this District, and as detailed
     14    in the Knapton Declaration, justifies a multiplier. (Knapton Declaration ¶
     15    44-47)
     16           This is particularly warranted here, as this tactic was attempted in
     17    this matter, it simply failed. Had defendants been successful in mooting
     18    plaintiff’s claim for injunctive relief on the basis that Costco had
     19    accessible counters but Schutza simply failed to sufficiently demand use
     20    of them, or on the basis of a superseding policy eliminating the
     21    discriminatory behavior, plaintiff would have lost everything rather than
     22    being entitled to the present motion.
     23           A modifier of 50% is in line with the fee multipliers typically
     24    awarded in litigation where entitlement to compensation is put at risk.
     25    Center for Biological Diversity v. County of San Bernardino, 185
     26    Cal.App.4th 866, 901 (4th Dist. 2010) (upholding 1.5x multiplier on
     27    contingency fee matter); Santana v. FCA US, LLC, 56 Cal.App.5th 334
     28    350 (4th Dist. 2020) (upholding 2.0 multiplier in contingency case).




                                                19
           PNAs for Fee Motion                                              3:19-CV-00990-DMS-WVG
Case 3:19-cv-00990-DMS-WVG Document 76-1 Filed 07/26/21 PageID.551 Page 25 of 27




      1
              G.       Time Limitations
      2
                    Except those present due to the pandemic, there were no unique
      3
           time limitations imposed by either the client or the circumstances.
      4
      5      H.        Amount Involved and Results Obtained
      6             Under the Americans with Disabilities Act, there are no damages
      7    available. The only remedy is injunctive relief. The Plaintiff obtained the
      8    remedies he was entitled to under causes of action upon which the court
      9    exercised jurisdiction. By any measure, he prevailed.
     10
               I.      Experience and Ability of Attorneys
     11
                    See discussion under “Hourly Rates” above.
     12
     13        J.      Undesirability of the Case
     14             This case, like many small dollar civil rights cases, is low on the
     15    desirability scale. The clientele is largely very low income or indigent.
     16    Payment is completely dependent upon winning. It is usually big business
     17    and insurance companies on the other side. Here, Costco has a history of
     18    aggressively litigating ADA compliance claims ensuring that only a firm
     19    capable of handling that style of litigation could manage the matter.
     20
              K.       Nature and Length of Professional Relationship with
     21                Client
     22             The Center for Disability Access has no relationship with Mr. Scott
     23    Schutza other than representing him in his ADA/Unruh claims.
     24
              L.       Awards in Similar Cases.
     25
                    The rates sought in this rate are similar or lower to those awarded
     26
           in similar litigation. The hours spent are substantially lower than typical
     27
           for a case taken through trial as detailed by Mr. Knapton.
     28




                                                 20
           PNAs for Fee Motion                                             3:19-CV-00990-DMS-WVG
Case 3:19-cv-00990-DMS-WVG Document 76-1 Filed 07/26/21 PageID.552 Page 26 of 27




      1
      2                          V. LITIGATION COSTS
      3           The plaintiff seeks $1,189.17 in pre-trial costs. The plaintiff
      4    includes traditional costs such as the service cost ($30.00) and the filing
      5    fee ($400.00) as well as the litigation expenses that include one
      6    investigation ($200.00). Plaintiff also paid Veritext ($477.30) for
      7    deposition transcript and paid Fedex for Trial document printing and
      8    shipment ($81.87).
      9           Following trial, counsel hired Mr. Knapton to opine on the present
     10    a declaration on the present fee motion. He billed 16.9 hours at a rate of
     11    $860 per hour for a total of $14,534.
     12           Section 505 of the Americans with Disabilities Act (42 U.S.C. §
     13    12205) authorizes reasonable attorney's fees, including "litigation
     14    expenses and costs," in any action brought under the Act. This includes
     15    all costs normally associated with litigation including investigative costs:
     16
                  According to committee reports, Congress included the
     17
                  term “litigation expenses” in order to authorize a court to
     18
                  shift costs such as expert witness fees, travel expenses, and
     19
                  the preparation of exhibits. See H.R. Rpt. No. 101-485(III)
     20
                  at 73, reprinted in 1990 U.S.C.C.A.N. 445, 496 (Report of
     21
                  the Committee on the Judiciary) (“Litigation expenses
     22
                  include the costs of expert witnesses. This provision
     23
                  explicitly incorporates the phrase ‘including litigation
     24
                  expenses' to respond to rulings of the Supreme Court that
     25
                  items such as expert witness fees, travel expenses, etc., be
     26
                  explicitly included if intended to be covered under an
     27
                  attorney's fee provision.”); H.R. Rpt. No. 101-485(II) at
     28




                                                21
           PNAs for Fee Motion                                             3:19-CV-00990-DMS-WVG
Case 3:19-cv-00990-DMS-WVG Document 76-1 Filed 07/26/21 PageID.553 Page 27 of 27




      1           140, reprinted in 1990 U.S.C.C.A.N. 303, 423 (Report of
      2           the Committee on Education and Labor) (“Litigation
      3           expenses include the costs of experts and the preparation of
      4           exhibits.”).
      5
           Lovell v. Chandler (9th Cir. 2002) 303 F.3d 1039, 1058.
      6
      7           “The federal statute, unlike the state statutes, explicitly provides
      8    for not only attorney's fees but also litigation expenses and costs.”
      9    Saldana-Neily v. Taco Bell of Am., Inc. (N.D. Cal. 2008) 2008 WL
     10    793872, *3.
     11
     12                            VI. CONCLUSION
     13           The plaintiff respectfully requests that his motion be granted and
     14    he be awarded $59,977.50 in attorneys’ fees ($39,985.00 with a 1.5x
     15    lodestar multiplier as described above), and $15,723.17 in costs, for a
     16    total of $75,700.67.
     17           This billing does not include any time that may be spent reviewing
     18    an opposition, preparing a reply or oral argument. An amended time
     19    statement will be served at the time of the hearing if necessary.
     20
     21    Dated: July 26, 2021             CENTER FOR DISABILITY ACCESS
     22
                                            By: __/s/ Dennis Price_____________
     23
                                                Dennis Price, Esq.
     24                                         Attorneys for Plaintiff
     25
     26
     27
     28




                                               22
           PNAs for Fee Motion                                            3:19-CV-00990-DMS-WVG
